Title: To Thomas Jefferson from Philip Mazzei, 15 February 1803
From: Mazzei, Philip
To: Jefferson, Thomas


          
            Pisa, 15 Febb., 1803.
          
          Rispondendo il 10 Aprile 1802 alle sue pervenutemi da Milano coll’istesso corriere, una del 29 Aprile 1800 e l’altra del 17 Marzo 1801, Le dissi le ragioni che m’inducevano ad intraprendere il viaggio di Pietroburgo. Da Venezia Le scrissi pochi versi, il 17 do. e dopo quella dei 6 xbre 1800, la quale Ella dice nella sua dei 17 Marzo d’aver ricevuto, Le avevo scritto il 5 Febb., il 2 e il 30 Luglio, il 28 7bre, e il 15 9bre 1801. Con quella del 28 7bre le mandai dei noccioli di varie qualità di pesche. Gradirei di sapere per mia regola se tutte le lettere le son pervenute, o quali. Dall’annessa lettera del Piattoli Ella vedrà la sua dolente istoria, e come sia terminata. Ora il Principe Adamo Czartoryski figlio ed io tentiamo di farlo rimpatriare, con qualche impiego qui, e si ordisce una tela per fargli aver col tempo una corrispondenza letteraria coll’Imp. di Russia, Principe stimabile per le facoltà della mente, e adorabile per la qualità del cuore. Tal corrispondenza non à finora esistito. Cz. vuol proporla, e non dubito dell’effetto. Egli è amato e stimato (al par d’ogni altro almeno) dall’Imperatore e dalle 2 Imp. madre e moglie, 3 degne persone che si amano reciprocamente; ed à un’ottimo posto ancora nell’opinion pubblica. Le dirò su questo proposito una cosa che Le farà gràn piacere, cioè, che i buoni patriotti pollacchi sono adesso molto favorevolmente accolti in tutta la Russia, e specialmente a Pietroburgo, e quei pochi malcontenti, che ne suscitarono le ostilità contro la Patria vi sono sommamente disprezzati.
          Non mi ricordo se io Le feci conoscere il do. Pr. Cz. in Parigi, dove giunse in età di 17 anni l’anno 1787. Il Duca della R., M., C., e tutti gli altri, ai quali lo introdussi, lo riguardarono allora come un prodigio per le vaste e profonde sue cognizioni e chiare vedute, per il retto giudizio, e per l’eccessiva modestia. In bontà di cuore pochissimi l’uguagliano, e niuno piò superarlo. Il pazzo, crudele, furibondo, e barbaro Paolo, che odiava il virtuoso figlio primogenito come pure la virtuosa moglie ai quali dava tutti i dispiaceri che poteva, lo mandò presso il detronato Rè di Sardigna, unicamente per allontanarlo dal figlio, sapendo che si amavano svisceratamente. Egli è adesso Vice Gran Gran gran Cancelliere di Russia, ed in gran parte in un’ottimo piano di riforme generali per il governo di quell’Impero che io ò veduto. Due giovani signori, N. e Str., amici veri anch’essi dell’Imperatore, dotati pure di ottime qualità di mente e di cuore, vi ànno egualmente cooperato. L’imperatore è il più giovane dei 4. Queste 4 persone si amano, vanno d’accordo in tutto, e (per quanto mi è parso) incammineranno le cose in guisa da svergognare gli altri governi Europei. Cat. 2da. ⅌ supplire allo smoderato fasto, e alle profusioni a favor dei suoi drudi, e s’è recorso alla Cartamoneta. Lo stravagantissimo Paolo e le contrafazioni inglesi ne ànno impestato tutto l’Impero. La carta e il rame formano la sola moneta in corso. Il rublo d’argento è divenuto mercanzia, che scema e cresce di prezzo a norma delle circostanze, come lo zecchino d’Olanda. Prima dell’introduzion della Cartamoneta lo zecchino valeva circa 250 copcek: Quando montò nel Trono Alessandro ne valeva 495. Le apparenze che si ebbero d’un buon governo, e l’economia nella quale si messe Alessandro, fecero megliorare il cambio immediatamente. Quando io arrivai in Russia ne valeva circa 440, e quando venni via, 418. Sento che va continuamente scemando il prezzo dello zecchino, cosa vantaggiosa ⅌ me, poichè l’Imperatore mi à accordato una pensione di 1200 rubli per il suo terzo di quel che mi era dovuto dal Defunto Rè di Pollonia, i quali mi produrranno più o meno denaro effettivo, a norma del cambio. 3000 rubli, che il sopradetto Prno. Cz. volle mandare al nostro Piattoli, a motivo delle sofferte disgrazie, produssero 702 zecchini, che ebbi la dolce consolazione di portargli io stesso. 2. Se fossero stati ridotti in zecchini al tempo de la mia partenza, un mese e ½ più tardi; ne avrebbero prodotti circa 720. 3. Quanto al mio credito col Conte G.D., nè ò ricevuto circa il quarto (che non à bilanciato le gravi spese del duro, e disastroso, e ⅌icoloso viaggio) e per gli altri ¾ ci è ora maggior probabilità di ricevergli che non ci era prima.
          Io scrissi al principio del 92, ⅌ ordine del buono Stanislao (che mai cesserò d’amare) un opuscolo sulla natura della moneta e del cambio del quale furon pubblicate 2 traduzioni in Varsavia, una pollacca, e l’altra francese. Il supradetto Ni. Sagre: intimo delle cose personali dell’Imperatore, che si è occupato più degli altri di ciò che riguarda la moneta, non potendosi trovare in D.go. alcuno esemplare della 2da. traduzione, volle vedere il mio originale; ma non essendo molto franco nella lingua, e riescendogli consequentemente difficile la lettura del manoscritto, gli promessi di stamparle e di mandargliene un’esemplare per la posta. Sarà pronto tra pochi giorni, cio è prima che parta la presente. Mi prendero la libertà di mandarne uno anche a Lei, e La prego di osservare alla pagina 51, linea ultima, quel che segue dopo ostinazione; aggiunta ch’io feci dopo d’aver conosciute le sorprendenti risorse interne dell’Impero Russo, all’investigazione delle quali m’indusse il vedere,  commerciante (non ostante le inevitabili continove perdite nel cambio)  aversi colla carta centinaia di migliaia di zecchini e di rubli d’argento, cosa che non avrei creduta senza vederla.
          Oltre il do. opuscolo prenderò la libertà di mandarle un’esemplare d’un altro sui mali della questua e sui mezzi di curarli che stampai 4 anni sono, lusingándomi che l’amicizia l’indurrà a dare un’occhiata ad ambedue, quantunque sieno totalmente superflui ⅌ Lei, e spero che saranno sempre tali ⅌ codesto Paese. Aggiungerò ai 2 opuscoli 2 grossi volumi d’un Tableau Hist. e Statistique de l’Empire de Russie tradotto del tedesco, perchè contengono dei fatti tendenti a dar dei lumi, che possan (⅌ quanto mi pare) divenir molto utili costà, subito che il paese sarà più popolato. Il terzo vol. non era comparso quando lasciai Pietroburgo, e credo che non sia ⅌ anche pubblicato. Se Ella non avesse disposto di tutti gli esemplari delle Notes on Virginia, che aveva destinati per gli Amici, Le sarei molto grato di un altro, perchè quello che mi favorí, mi è stato portato via, e non ò alcuna speranza di recuperarlo.
          Mediante le ripetute contrarietà e disgrazie accadutemi per viaggio, il mio ritorno qui sarebbe stato troppo tardo per poterle mandar quest’anno la piante che Ella desidera, quando ancora le perfide stagioni non avessero fatto, in tutti il regno vegetabile, una strage molto superiore a tutto ciò che su questo punto ci suggerisce la memoria, e ci dice l’istoria. In una mia precedente Le dissi, che, quando nell’atmosifera manca la requisita dose di umido per renderla salubre, una lunga esperienza mi aveva convinto, che l’innaffiatura, per quanto sia copiosa, può bastare a mantener la pianta in vita ma non a farla vegetare. In quella parte della Lombardia, che Ella vedde quando fù a Milano, si possono irrigar le prata quando e quanto si vuole, como Ella sa, colle acque delle nevi che si struggono sulle Alpi ogni anno tutta la State senza eccezione. Non ostante, a motivo di non esser mai piovuto, vi è mancata interamente la raccolta del fieno. Tanto basta per farle congetturare il grave danno di quel paese, e quanto maggiore debba assere stato negli altri. Son mancate le raccolte ⅌ i ¾ circa sul totale dei grani, delle biade, delle civaie, dell’Olive, delle castagne, dei funghi, e della ghiande intieramente in alcuni luoghi, e circa ¾ sul totale. Gli ortaggi sono stati scarsi, e di poco sapore. Pochissime e di poco sapore le frutte d’inferior qualità, punte delle megliori. Le sole viti ànno resistito; il vino è stato non abondante, ma buono. Un danno che si risentirà per degli anni è la mortalità delle piante fruttifere, soprattutto dei peschi, e la debol salute di quelle che ànno sopravvissuto. Alla da. siccità è succeduta una pioggia copiosissima e quasi continova, nell’Autunno, per cui non si son potute per anche fare in vari luoghi le semente. Le inondazioni ànno fatto un danno immenso. Io sono stato trattenuto una volta per 18 giorni senza poter procedere nel mio viaggio. Le strade son rese quasi impassabili. Tra Tortona e la Bocchetta, e di qua da Genova, ò dovuto più volte farmi accompagnare da 12 uomini ⅌ parecchie miglia, scender di tanto in tanto dal carrozzino, fare staccare i cavalli, e stare in distanza col cuor palpitante, vedendo alcuni uomini o in pericolo di precipitare dalle strade dirupate col carrozzino addosso, o di esser trasportati dalla rapidità dei torrenti e dal rotolamento di ciottoli di smisurata mole. Quanto ai pericoli che ò corso, Le dirò tra gli altri, che fra Tortona e Novi solamente ò dovuto passare di dove, 15 giorni avanti, era stato assassinato e sepolto un viandante e un’altro giorno ⅌ una strada dove erano stati arrestati e rubati 2 giorni prima i viandanti che viaggiavano insieme in 3 carrozze. Nell’istesso luogo fù ferito e rubato il corrier di Spagna il giorno dopo. Questi son frutti delle desolazioni causate dalle armate, non meno gravi di quelle provenienti dalle pessime stagioni. Le miserie son grandissime, e generali, e il caro prezzo di tutti i generi di prima necessità le rende superiori alle forze di molti, assuefatti a vivere in qualche affluenza. Io sarò contento se la pensione accordatami dall’Imp. Alessandro potrà supplire al deficit ⅌ la pura sussistenza.
          Un invernata senza punto freddo à causato dei ben fondati timori per i futuri prodotti della terra. Otto giorni sono successe, ad un tratto un rigidissimo freddo, e cadde pei tre giorni continovi tanta neve, che mai n’e caduta una terzia parte (per quanto è noto) in questo paese. Per un vecchio statuto l’Università di Pisa à vacanza quando cade la neve. Ciò dinota che era ben rara. I vecchi dicono, che nella lor gioventù passavano molti anni senza vederne l’ombra. In oggi cade quasi gradualmente più spesso, o in maggior quantità.
          È già del tempo che i fenomeni del nostro globo son maggiori o più frequenti di quel che solevano essere (per quanto sappiamo dall’istorie veridiche) e vanno continovamente crescendo. Non potrebbero presagire qualche gran cambiamento, e forse in tutto il sistema solare? Fin dall’anno 1790 mi avveddi, al mio pmo. ritorno in Italia, d’una gran diminuzione di caldo nella State. Avanti ch’io partisse nel 1752 non si portava in queste parti altro che mantino e taffettà, o tela finissima, dal Maggio all’8bre, e si desiderava di poter trovar qualcosa di più leggiero ancora. Adesso non son molti i giorni in tutta la state, che il panno di lana paia troppo grave alla più fervida gioventù. Per un antica etichetta ò veduto alla Corte di Francia gli abiti di mantino appena terminata la primavera, il che dinota che là pure anticamente la stagione lo richiedeva. A mio tempo, avrebbero sofferto gran freddi, se non avessero avuto sotto il mantino dei vestimenti più caldi. Per un’antichissimo statuto la Citta di Cracovia era obbligata di portare al Vescovo un pane di grano nuovo, in un tempo che ora il grano appena vi comincia a mostrar la spiga. In Inghilterra nei tempi antichi vi si faceva il vino; adesso raramente vi matura l’uva lugliola. Perchè non potrebbe avverarsi la supposizione di Newton, che le Comete sieno Corpi destinati ad alimentare il sole, rifondendogli di tanto in tanto la perdita causatagli dalle continove esalazioni, e che quella smisurata cometaccia che fa il giro ogni 300 anni, e che nel prossimo, (cioè tra un secolo circa) gli passerà tanto vicina da esser nel caso di cadervi dentro, mediante l’irresistibil forza dell’attrazione? Il desiderio di trattenermi seco vedo che attrarrebbe anche me, a segno da farmi scrivere un libro in vece d’una lettera. Termino dunque, senza per altro aver perduta la speranza di riveder Monticello, nonostante i 72 anni, e quasi 2 mesi. Mi conservi la sua cara benevolenza, e mi creda con i piu fervidi sentimenti del cuore. Suo Devmo. Servo ed Affmo. Amico,
          
            F. M.
          
         
          Editors’ Translation
          
            
              Pisa, 15 Febb., 1803.
            
            In replying on 10 April 1802 to your letters, which I received from Milan by the same courier, one from 29 April 1800 and the other from 17 March 1801, I explained my reasons for embarking on the trip to St. Petersburg. From Venice I wrote you a few lines on the 17th and after the letter of 6 December 1800, which you say in your letter of 17 March you have received, I wrote you on 5 February, on 2 and 30 July, on 28 September, and on 15 November 1801. Along with my letter of 28 September I sent some seeds of various qualities of peaches. I would like to know, for my records, whether all the letters have reached you, and if not, which ones have. From the attached letter by Piattoli you will see his sorrowful story and its outcome. Now Prince Adamo Czartoryski, the son, and I are trying to have him go back to his country and get some form of employment here. We are planning to have him establish a literary correspondence with the Emperor of Russia, a monarch endowed with remarkable intellectual faculties, and adored for the qualities of his heart. Such correspondence has yet to be. Cz. wants to propose it, and I have no doubt about the outcome. He is loved and highly regarded (at least just as much as anybody else) by the emperor and the two empresses, his mother and his wife, three worthy persons bound by mutual love. Furthermore, he still enjoys a remarkably good position in public opinion. To this let me add something that will certainly please you; namely, that the good Polish patriots are now very favorably treated throughout Russia, and especially in St. Petersburg; the few disgruntled ones who stirred its hostility toward their homeland are held in great contempt.
            I cannot remember whether I introduced the aforesaid Pr. Cz. to you in Paris, where he arrived when he was 17, in the year 1787. The Duke of R., M., C., and all the others to whom I introduced him regarded him at that time as a wonder for his vast and deep knowledge, as well as for his clear mind, power of judgment, and his incredible modesty. Very few equal him in kindness of heart; none can outdo him. The mad, cruel, deranged and barbaric Paul, who hated his firstborn son as well as his own virtuous wife, both of whom he vexed in any way he could, sent him to stay with the dethroned King of Sardinia, simply in order to distance him from his son, knowing that they loved one another most dearly. He is now Vice Grand Chancellor of Russia, and a great part of a remarkable plan to introduce general reforms into the government of that Empire which I have seen. Two young men, N. and Str., they too true friends of the Emperor, likewise endowed with remarkably good minds and hearts, have also collaborated on it. The emperor is the youngest of the four. These four people love one another, agree on everything, and—as far as I have been able to observe—they will set in motion things which will shame all other European governments. Cat. 2da., in order to support her immoderate luxury and her expenditures in favor of her lovers, has made the recourse to paper money necessary. The most extravagant Paul and the British counterfeits have plagued the whole empire. Paper and copper are the only circulating currency. The silver ruble has become a commodity, the price of which decreases and increases according to the circumstances, the same as the Dutch Sequin. Before paper money had been introduced, the Sequin was worth around 250 kopeck. When Alexander ascended to the throne, it was worth 495. What appeared to be a good government, and the tight economic measures adopted by Alexander, immediately produced a better exchange rate. When I arrived in Russia, it was worth about 440, when I left, 418. I hear that the value of the Sequin is steadily decreasing; something that actually turns to my advantage, since the Emperor has granted me a pension of 1,200 rubles for the third of the money the late king of Poland owed me. This pension will produce more or less actual money, based on the exchange rate. 3,000 rubles, which the aforementioned Young Prince Cz. sent to our Piattoli, on account of the misfortunes he suffered, produced 702 sequins, which I had the sweet consolation of personally delivering to him myself. 2. Had they been changed into sequins at the time of my leaving—one and a half months later—they would have yielded about 720. 3. As far as my credit with Count G.D., I have been paid about a quarter (which has not made up for the heavy expenses for the harsh, troubled, and dangerous journey); for the remaining three quarters, there is now a better chance to recover them than there was before.
            I wrote at the beginning of 92, upon request from the good Stanislaus (whom I will never cease to love) a short work on the nature of currency and exchange, of which two translations were published in Warsaw, one in Polish and the other in French. The aforementioned Ni. Sagre: who has intimate knowledge of the emperor’s personal matters, and who has worked more than anybody else on what pertains to currency, being unable to find in D.go. any copy of the second translation, asked to see my original. Not having advanced knowledge of the language, however, and thus having difficulties in reading the manuscript, I promised him I would print it and send him a copy by mail. It will be ready in a few days, that is, before this letter shall be sent out. I will take the liberty to send one copy to you as well and I would like to draw your attention to what I write on p. 51, last line, after the word ostinazione; this is something I have added after coming to know the incredible internal resources of the Russian Empire, to the investigation of which I was drawn by seeing that , businessman (in spite of the inescapable losses in the exchange)  had along with paper money hundreds of thousands of sequins and silver rubles, something I would have never believed, had I not witnessed it. 
            In addition to that little work, I will take the liberty to send you a copy of another work on the evils of begging and the ways to cure them, which I published four years ago, hoping that you might honor our friendship and take a quick look at both, though they are both utterly superfluous for you and I hope will keep being such for your Country. I will add to these two little works two large volumes of a Historical and Statistical Description of the Russian Empire, translated from German, since they contain interesting data and explanations, which may turn out to be (it seems to me) very useful over there, as soon as the country will be more densely populated. The third volume had not yet appeared when I left St. Petersburg, and I believe it still is unpublished. In case you have not yet disposed of all the copies of the Notes on Virginia, which you had destined for your friends, I would be very grateful for another one, since the one you were so kind to give me has been taken away from me, and I have no hope at all to recover it. 
            Notwithstanding the frequent accidents and misfortunes I have suffered in my journey, my return here would have not been too late in the year for me to be able to send you the plants that you would like to receive, had the treacherous weather not wreaked a much larger havoc through the whole realm of vegetation than memory and history have recorded. In one of my previous letters, I wrote you that my long experience has convinced me that—when the atmosphere lacks the required amount of moisture to make it salubrious— artificial watering, however copious, may help to keep the plant alive but not to make it grow. In the part of Lombardy that you saw when you were in Milan, one may irrigate the fields as much as one wants, as you know, with the water from the snow from the Alps, which regularly melts in the summer every year. Yet since it never rained, in those areas the hay harvest was entirely lost. This may enable you to estimate the great damage suffered by that area and how in the others it has been even greater. About three quarters of the whole harvest is lost for grains, forage, legumes, olives, chestnuts, mushrooms, and acorns (in some places completely, in other ones about three quarters of the whole). Produce has been scant and of little flavor; very few and of little flavor low-quality fruit; none of the high-quality. Only vineyards have prevailed: wine has been good, though not plentiful. A loss that will have repercussions for years is that of fruit trees, especially of peach trees, and the poor health of the trees that survived. After the drought a most copious rain succeeded, almost uninterrupted through the fall, resulting in many places without new sowing. The floods have brought immense devastation. Once during my journey, I had been stuck for eighteen days. The roads are made almost impassable: between Tortona and Bocchetta and past Genoa, on many occasions, I have had to be escorted by twelve men for many miles, some times get off my small coach, have the horses unharnessed, and stand back with my heart racing, seeing some of the men in danger of falling from the crumbling roads crushed by the coach or of being dragged away by the torrents’ current or hit by the huge rolling boulders in the stream. As for the dangers I have run, let me tell you that just between Tortona and Novi I have had to pass where fifteen days before a wayfarer had been killed and buried, and another day through a road where two days before the wayfarers who were traveling together in three coaches had been stopped and robbed. In that very place the Spanish courier was wounded and robbed the next day. These are the effects of the devastations brought about by the armies, which are no less inferior than those caused by the bad seasons. Poverty is great and general, and the high price of first necessities is beyond the endurance of many, since all are used to living in some affluence. I will be happy that the pension granted to me by the Emperor Alexander will make up for the deficit to my subsistence.
            A winter without any cold has raised well-grounded fears for the future crops. Eight days have elapsed and all of a sudden the most rigid cold, and for three days so much snow fell uninterrupted that a third as much had never fallen (so far as is known) in this country. According to an old statute, the University in Pisa is closed when snow falls. This suggests that it must have been a quite rare event. The old people say that in their youth several years would pass in which they would not see any snow. In these days, it falls more often or in greater amounts.
            For some time now, the phenomena in our globe have been greater or more frequent than what they used to be (from what we can gather from recorded history), and they are continuously growing. Could it be possible that they are foreshadowing some great change, perhaps in the whole solar system? Since the year 1790 I noticed, upon my first return to Italy, that the heat had diminished considerably. In the summer I left in 1752 in these areas one would only wear satin, taffeta, or very light fabric, between May and October, and one would actually have wished to find something even lighter. Now there are not many days in the whole summer when wool would feel too heavy to the hottest youth. In observance of an old custom, I have seen at the French Court the garments in satin come into fashion right at the end of spring, which too suggests that in those places the climate required that. In my days, they would have suffered great cold, had they not worn warmer clothing under the silk. According to an ancient statute, the City of Kraców was bound to present the Bishop with a loaf of bread made of new grain, and this in a time of the year when nowadays grain is just about starting to show its ear. In England, in the ancient times, wine was made; now the July grapes barely reach ripeness. Why couldn’t what Newton supposes come true? Namely, that Comets are bodies destined to feed into the sun, reimbursing it, from time to time, of the loss caused by its continued exhalations? And that that enormous bad comet that every 300 years does its round, and that next time around (that is, in about a century), will come so close that it might fall into it, on account of the irresistible force of attraction? I see that the desire to continue being with you would attract me too, to the point of making me write a book rather than a letter. I stop here, thus, though without having lost hope of seeing Monticello again, notwithstanding my age of 72 years and almost two months. I wish you will remain dearly benevolent to me and believe that I am your most fervidly affectionate devoted servant and dearest friend,
            
               F. M.
            
          
        